Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/US2017/050474 09/07/2017, which claims benefit of 62/482,750 04/07/2017, and claims benefit of 62/384,403 09/07/2016, and claims benefit of 62/384,407 09/07/2016.
2.	Amendment of claims 1-3, 5, 8-11, 15-20 and 23-31, and cancelation of claims 7 and 22 in the amendment filed on 1/11/2021 is acknowledged. Claims 1-6, 8-21 and 23-31 are pending in the application.  
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claims 1-6, 8-21 and 24-31 under 35 U.S.C. 112 (a) have been fully considered but they are not persuasive.  
It is noted that the limitation “PGE2 antagonist” has not been incorporated into claims 1-3. Therefore the rejection of claims 1-6, 8-21 and 24-31 under 35 U.S.C. 112 (a) is maintained.  Since claim 7 has been canceled, therefore the rejection of claim 7 under 35 U.S.C. 112 (a) have been obviated herein.
4.	The rejection of claims 5, 23 and 27-28 under 35 U.S.C. 112 (b) have been overcome in the amendment filed on 1/11/2021.
5.	Since Bachovchin’s ‘646, Girecksky et al. ‘189, Tseng et al. ‘997 and Rastelli et al. ‘280 do not disclose the instant methods of use, therefore they are distinct from the instant invention, the rejection of claims 1-6, 8-21 and 23-31 under 35 U.S.C. 103 
6.	Applicant's arguments regarding the rejection of claims 1-3 under the obviousness-type double patenting over Bachovchin et al. ‘502 and ‘181 have been fully considered but they are not persuasive.  It is noted that Bachovchin et al. ‘502 claims a method for enhancing an immune response against a tumor, comprising administering to a subject in need thereof a therapeutically effective amount of an C-1 Antitumor agent including a small molecule selected from an I-DASH inhibitor of the compound of the formula, i.e., 
    PNG
    media_image1.png
    240
    439
    media_image1.png
    Greyscale
, see page 29 in the specification, and a PGE2 antagonist, wherein the combination of C-1 Antitumor Agent and PGE2] antagonist induces and/or enhances cell-mediated immune response against the tumor, see claim 1. Therefore Bachovchin et al. ‘502 still renders over the instant invention.
Moreover, Bachovchin et al. ‘181 claims a  method for enhancing an immune response against a cancer, comprising: administering to a patient in need thereof a therapeutically effective amount of an immuno-DASH inhibitor a compound of formulae (I)-(IV), and a PGE2 antagonist,  thereby enhancing a cell-mediated immune response against the cancer, see claims 3, 47, 89 and 109. Therefore Bachovchin et al. ‘181 still renders over the instant invention.  The rejection of claims 1-3 under the obviousness-
Claim Rejections - 35 USC § 112
7. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 independently recite the limitation “ring A” is ambiguous and indefinite, see line 17 in claim 1.  It is noted that there is no variable ring A in the chemical structure 
    PNG
    media_image2.png
    200
    257
    media_image2.png
    Greyscale
. Incorporation of the ring A into claims 1-3 would obviate the rejection.
Moreover, claims 1-3 independently recite the limitation “an immune-dipeptidyl peptidase IV activity and/or structural homologues” without clear association with I-DASH inhibitor is ambiguous and indefinite, see line 3 in claim 1.  Deletion of the limitation “an immune-dipeptidyl peptidase IV activity and/or structural homologues” from claims 1-3 would obviate the rejection.
Claim Objections
  Claim 23 is  objected to as being dependent on rejected claim 1.
9.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

February 18, 2021